 
Exhibit 10.3
 
CAPRIUS, INC.
One University Plaza
Suite 400
Hackensack, NJ 07601






February 27, 2007




Vision Opportunity Master Fund Ltd
20 West 55th Street 
5th Floor
New York, NY 10019
Attn: David Skriloff
 
Gentlemen:
 
Pursuant to a Purchase Agreement, dated as of February 27, 2007, among us,
Caprius, Inc. (the “Company”) and several purchasers, including you, Vision
Opportunity Master Fund Ltd. (“Vision”), Vision purchased 1,200 shares of the
Company’s Series E Convertible Stock (the “Series E Shares”) and warrants (the
“Warrants”) for the purchase of 375,000 shares (the “Warrant Shares”) of the
Company’s Common Stock, $.01 par value (the “Common Stock”). The Series E Shares
are convertible into 750,000 shares (the “Conversion Shares”) of Common Stock,
subject to adjustment. In consideration of Vision purchasing the Series E Shares
and the Warrants, the Company and Vision hereby agree as follows with respect to
conversion of the Series E Shares into Conversion Shares and exercise of the
Warrants for Warrant Shares.
 
1. Beneficial Ownership Limitation.
 
1.1 Subject to the terms and conditions herein, the Company agrees that it shall
not effect any conversion of Vision’s Series E Shares or exercise of Vision’s
Warrants, and Vision shall not have the right to convert any portion of its
Series E Shares or to exercise any portion of its Warrants to the extent that,
after giving effect to the conversion or the exercise set forth on the
applicable Conversion or Exercise Notice, Vision (together with its Affiliates
(as defined in the Securities Exchange Act of 1934, as amended (the “1934
Act”))), and any other person or entity acting as a group together with Vision
or any of its Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined in Section 1.4 below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
Vision and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of the Series E Shares or upon exercise of the Warrants
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted Series E Shares beneficially owned by
 

--------------------------------------------------------------------------------


 
Vision or any of its Affiliates, (B) exercise of the remaining unexercised
Warrants beneficially owned by Vision or any of its Affiliates or (C) conversion
or exercise of the unconverted or unexercised portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by Vision or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 1, beneficial ownership shall be calculated in accordance with Section
13(d) of the 1934 Act, and the rules and regulations promulgated thereunder.
 
1.2 To the extent that the limitation contained in this Section 1 applies, the
determination of whether the Series E Shares are convertible and the Warrants
are exercisable (in relation to other securities owned by Vision together with
any Affiliates) and of how many shares of Series E Shares are convertible and
how many Warrants are exercisable shall be in the sole discretion of Vision. The
submission of a Conversion or Exercise Notice shall be deemed to be Vision’s
determination of whether the Series E Shares may be converted or the Warrants
may be exercised (in relation to other securities owned by Vision together with
any Affiliates) and how many shares of Series E Shares are convertible or how
many Warrants are exercisable, in each case subject to such aggregate percentage
limitations. To ensure compliance with this restriction, Vision will be deemed
to represent to the Company each time it delivers a Conversion or Exercise
Notice that such Notice has not violated the restrictions set forth in this
Section 1. The Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the 1934 Act and the rules and regulations promulgated thereunder. 
 
1.3 For purposes of this Section 1, in determining the number of outstanding
shares of Common Stock, Vision may rely on the number of outstanding shares of
Common Stock as stated in the most recent of the following: (A) the Company’s
most recent Form 10-QSB or Form 10-KSB, as the case may be, (B) a more recent
public announcement by the Company or (C) a more recent notice by the Company or
the Company’s transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of Vision, the Company shall
within two business days confirm orally and in writing to Vision the number of
shares of Common Stock then outstanding.  In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including the Series E Shares and
Warrants, by Vision or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported.
 
1.4 The “Beneficial Ownership Limitation” shall be 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock issuable upon conversion of Series E Shares and/or the
exercise of the Warrants held by the Holder. The Beneficial Ownership Limitation
provisions of this Section 1 may be waived by Vision, at the election of such
Holder, upon not less than 61 days’ prior notice to the Company. The provisions
of this subsection shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 1 to correct this subsection
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation. 
 
2. Miscellaneous.
 
2.1 This letter agreement sets forth the entire agreement between the Company
and Vision as to the subject matter herein, and cannot be amended, modified or
terminated except by a writing executed by the parties hereto. In the event of
any conflict between the provisions of this letter agreement and those in the
Purchase Agreement or the Transaction Documents (as
 
2

--------------------------------------------------------------------------------


 
defined in the Purchase Agreement) as to the subject matter in Section 1 herein,
the provisions herein shall govern.
 
2.2 This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
 
2.3 Any notice to be given hereunder shall be in writing and shall be given in
person or by first class mail or recognized courier by either party to the other
party at its address as set forth at the head of this letter agreement or such
other address as it may hereafter duly give to the other party.
 
2.4 This letter agreement shall be govern by and construed in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law.
 
If the provisions of this letter agreement accurately set forth our agreement
with the matters herein, please sign and return the duplicative original; you
may retain the original for your files.
 
Very truly yours,

 
/s/ Jonathan Joels
 
Jonathan Joels, Chief Financial Officer
 


AGREED TO:
 
VISION OPPORTUNITY MASTER FUND LTD.
 
By:  /s/ Adam Benowitz        
 
3

--------------------------------------------------------------------------------


 